The general court ordered a summons against the said justices, to show cause, &ci which accordingly issued on the 6th of March, 1792. Upon the return of the said summons, the chief justice appeared on behalf of himself and his associates, and the general court “ adjudged that the certiorari, mentioned in the proceedings aforesaid, issued properly and legally, and ought to have heen obeyed by Charles county court; and that for their disobedience of the said state’s process, and their proceedings after the delivery thereof, they are guilty of a contempt of the state’s process. It is therefore adjudged and ordered by the court, that attachment issue against the chief justice for said contempt^ returnable the next term.”
*117An attachment accordingly issued the 19th of June, 1792, and upon the return of the said attachment, the chief justice appeared in proper person, and the associates appeared by Philip B. Key, their attorney, and, upon hearing their allegations, the general court fined the chief justice twenty shillings, current money, and fined each of the associate justices twenty shillings, current money, and costs, &c.
The chief justice and associate justices prayed an appeal to the court of appeals; but the general court refused to grant the prayer.